DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0083197).

Regarding Claims 5, 15-17, Park teaches a material represented by Formula 1 (refer to in this office action as PG-1) (page 5):

    PNG
    media_image1.png
    349
    417
    media_image1.png
    Greyscale

PG-1 is also represented as Formula 6 (page 6):


    PNG
    media_image2.png
    224
    424
    media_image2.png
    Greyscale

A specific example of generic PG-1 is shown in P-23 (page 11):



    PNG
    media_image3.png
    346
    400
    media_image3.png
    Greyscale

The various groups in generic PG-1 are viewed as functionally equivalent. Formula 6 shows A and B in PG-1 as naphthyl group; L1-L3 = phenylene; Ar1 and Ar2 = phenyl (L2-Ar1 and L3-Ar2 are also viewed as biphenyl groups). The office notes that Formula 6 shows the aryl amine group one carbon over from the location of the aryl amine group in applicants’ Formula 1. The office also notes that aryl amine group has variable points of attachment as shown in PG-1 and Formula 6. As such, each attachment point around the ring system is viewed as functionally equivalent where by upon selection gives rise to obvious variants of generic PG-1 as positional isomers. 
	Therefore, generic PG-1 reads on applicants’ Formula 1 and Compound 14 as viewed by a modification of Formula 6 where the aryl amine moiety is sifted over to the left by one bond. Specifically, X = O; a =0; b = 1; L= phenylene; Ar1 and Ar2 = biphenyl.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known Formula 6 for the structurally similar positional isomer (discussed above) , as taught by Park, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claim 17). 
The organic electric element may further include at least one protective layer or one capping layer formed on at least one of the sides the first and second electrodes, which is a side opposite to the organic material layer (paragraph 48). This is viewed as inclusive of a first protective film covered by a second protective film on the second electrode (per claim 5).
PG-1 as Formula 6 positional isomer shows:
Carbazole free Ar1 and Ar2 (per claim 15)
Ar1 and Ar2 = biphenyl (per claim 16)


Regarding Claims 6-8, 10, Park teaches an organic electric element 100 according to an embodiment of the present invention includes a first electrode 120 formed on a substrate 110, a second electrode 180, and an organic material layer between the first electrode 110 and the second electrode 180, which contains the compound (PG-1 as Formula 6 positional isomer) (paragraph 46) (per claim 5).
The compound (PG-1 as Formula 6 positional isomer) employed in the organic material layer may be used as a material of a hole injection layer 130, a hole transport layer 140, an electron transport layer 160, an electron transport auxiliary layer, as a host or a dopant material of a light emitting layer 150, or as a material a capping layer material. For example, the compound may be used as material of the light emitting layer 150, the hole transport layer 140, and/or the emission-auxiliary layer 151, preferably, as the hole transport layer 140, and/or the emission-auxiliary layer 151 (paragraph 49) (per claims 6 and 8).
The organic electric element may further include at least one protective layer or one capping layer formed on at least one of the sides the first and second electrodes, which is a side opposite to the organic material layer (paragraph 48) (per claim 10).
The organic material layer (PG-1 as Formula 6 positional isomer) may comprise at least one layer of a hole injection layer, a hole transport layer, an emission-auxiliary layer, a light emitting layer, an electron transport-auxiliary layer, an electron transport layer and an electron injection layer, and at least one compound of the above compounds may be comprised in the organic material layer (paragraph 86). The office views this as inclusive of two compounds in a single layer (per claim 7).


11.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0083197) in view of Suh (US 2006/0124924).

Regarding Claims 12 and 14, Park teaches the device of claim 5 including a display device (paragraph 60) but fails to mention the connection of transistor layers.
Suh teaches thin film transistor (TFT) and an organic electroluminescent display including the same. The organic electroluminescent display includes: a gate electrode; source and drain electrodes that are insulated from the gate electrode; an organic semiconductor layer that is insulated from the gate electrode and electrically connected to the source and the drain electrodes. The TFT is used in a flat panel display (abstract). 
As both Park and Suh teach electronic devices used in displays, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have arranged used the display of Park according to a known configuration with respect to the source, drain, gate and active layer which would have included the configuration taught Suh which reads on the instant limitations, absent unexpected results (per claim 12 and14).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The device layers (per claims 11 and 13)

Response to Amendment
	After further review, the office views Park as reading on the amendments to claim 5 which were previously objected in canceled claim 9. Therefore, a non-final office action is set forth.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786